FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 13, 2022

                                      No. 04-21-00509-CV

                               BEXAR APPRAISAL DISTRICT,
                                        Appellant

                                                 v.

                             LUCIFER LIGHTING COMPANY,
                                       Appellee

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2021-CI-09696
                         Honorable Norma Gonzales, Judge Presiding


                                         ORDER
        On October 8, 2021, the trial court signed an order denying appellant Bexar Appraisal
District’s (the “District”) plea to the jurisdiction. An appeal from an interlocutory order that
denies a plea to the jurisdiction is an accelerated appeal. See TEX. CIV. PRAC. & REM. CODE §
51.014(a)(8); Tex. R. App. P. 28.1(a). Therefore, the District’s notice of appeal was due within
twenty days after the order was signed, which was October 28, 2021. See Tex. R. App. P.
26.1(b), 28.1(b). However, the District did not file its notice of appeal until November 15, 2021.
        The clerk’s record shows the District filed a motion in the trial court to extend appellate
timetables pursuant to Rule 306a.5 of the Texas Rules of Civil Procedure. See Tex. R. Civ. P.
306a.5; Tex. R. App. P. 4.2. However, the clerk’s record does not include a written order finding
the date that the District received notice or acquired actual notice that the order denying its plea
to the jurisdiction was signed. See PDG, Inc. v. Abilene Vill., LLC, 07-19-00118-CV, 2019 WL
1716785, at *1 (Tex. App.—Amarillo Apr. 17, 2019, order) (To gain additional time under Rule
306a.4 of the Texas Rules of Civil Procedure, “a party must file a sworn motion in compliance
with Rule of Civil Procedure 306a.5 and obtain a written order that finds the date when the party
or the party’s attorney first received notice or acquired actual knowledge that the judgment was
signed.”). Without a written order finding the date the District received notice or acquired actual
knowledge that the trial court signed the plea to the jurisdiction order, it appears that the notice
of appeal is untimely and this court lacks jurisdiction over the appeal.
        On December 17, 2021, this court ordered the District to show cause in writing, on or
before January 5, 2022, why this appeal should not be dismissed for lack of jurisdiction.
                                                                                           FILE COPY

        On January 5, 2022, the District filed a “Motion to Show Cause” in response to our
December 17, 2021 order. In its motion, the District contends the trial court denied its Rule
306a motion, impliedly finding it received notice of the underlying order on October 8, 2021.
The District assets the trial court abused its discretion by doing so and its order should be
reversed. Alternatively, the District requests (1) additional time to respond to our December 17,
2021 order so that a supplemental clerk’s record may be filed and (2) all costs be taxed against
appellee. We note that the District did not provide this court with a copy of any written, signed
order from the trial court denying its Rule 306a motion. Instead, the District provided a copy of
a “Half Sheet Docket Session” that contains the handwritten note, “12/30/21 Motion to Extend
Appellate Deadlines – Denied.”
    We GRANT the District’s request for alternative relief IN PART. The District is hereby
ORDERED to file the following, no later than January 24, 2022:
       1. a written, signed order from the trial court either (a) finding the date the District
       received notice or acquired actual notice that the order denying its plea to the
       jurisdiction was signed; or (b) denying its Rule 306a motion;
       2. a supplemental clerk’s record containing relevant documents filed on or after
       November 15, 2021; and
       3. the reporter’s record from the December 30, 2021 hearing.
        If the District fails to respond by January 24, 2022 this appeal is subject to dismissal for
lack of jurisdiction. If the District desires to file an amended response to our December 17, 2021
order, it must do so no later than ten days from the date the above items are filed. If appellee
desires to file a reply, it must do so no later than ten days from the date the District files its
amended response.
       We DENY the District’s request that costs be taxed against appellee.



                                                       _________________________________
                                                       Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of January, 2022.



                                                       ___________________________________
                                                       MICHAEL A. CRUZ, Clerk of Court